May 14, 2013 2013 Securities Research Conference 2013 Securities Research Conference Edward L. Rand, Jr.Chief Financial Officer Frank B. O’NeilInvestor Relations Officer Investor Meetings Investor Meetings This presentation contains Forward Looking Statements and other information designed to convey our projections and expectations regarding future results. There are a number of factors which could cause our actual results to vary materially from those projected in this presentation. The principal risk factors that may cause these differences are described in various documents we file with the Securities and Exchange Commission, such as our Current Reports on Form 8-K, and our regular reports on Forms 10-Q and 10-K, particularly in “Item 1A, Risk Factors.” Please review this presentation in conjunction with a thorough reading and understanding of these risk factors. We especially identify statements concerning our transactions involving Medmarc Insurance Company and Independent Nevada Doctors Insurance Company as Forward Looking Statements and direct your attention to our news releases issued on June 27, 2012, our Current Report on Form 8K, issued on June 28, 2012 and our 10K, filed on February 19, 2013 for a discussion of risk factors pertaining to these transactions and subsequent integration into ProAssurance. This presentation contains Non-GAAP measures, and we may reference Non-GAAP measures in our remarks and discussions. A reconciliation of these measures to GAAP measures is available in our latest quarterly news release, which is available in the Investor Relations section of our website, www.ProAssurance.com, and in the related Current Report on Form 8K disclosing that release. FORWARD LOOKING STATEMENTS NON-GAAP MEASURES Q1 2013 Highlights Increased Net and Operating Income Y-O-Y ROE of 13.4% Book Value per share now $38.19 4% increase since year-end 2012 Book Value per Share has grown each year since Shareholder’s Equity and Total Assets at record levels Recent transactions contributing to our results with integration proceeding as planned 3 ProAssurance Corporate Profile Specialty liability insurance writer Healthcare Professional Liability (HCPL) Only “pure play” public company writing predominately HCPL Life sciences and medical devices Attorney’s professional liability Market Cap: ~$3.0 billion Shareholders’ Equity: $2.4 billion Total Assets: $5.3 billion Claims-Paying Ratings:“A” by Fitch and A. M. Best Ratings affirmed by Fitch on May 1st Debt ratings recently upgraded by Moody’s 4 ProAssurance Business Profile HCPL Distribution is Independent Agent (64%) / Direct (36%) Direct in Alabama, Florida and in all states for Podiatric business Dual distribution in DC, Texas and parts of Missouri LPL and Life Sciences is 100% broker / agent Legal Professional is direct in Georgia / MGAs used in other states Q1 2013 Policyholders: ~64,600 Q1 2013 Premium: $163.2 mln March 31, 2013 Includes Acquisitions Tail Premium Allocated by Line 5 ProAssurance Geographic Profile Broad geographic diversification Locally-based decision-making differentiates ProAssurance by addressing each state’s unique medical/legal challenges ProAssurance Footprint / All Lines (Birmingham) Corporate Headquarters Corporate Headquarters Claims Offices Claims Offices Claims / Underwriting Offices Claims / Underwriting Offices Underwriting Offices Underwriting Offices 6 Seeking Increased Yield But Balancing Risk We continue to focus on maintaining a high quality, well diversified fixed income portfolio We are making incremental changes to obtain higher yields in blue chip investments $4.3 Billion Portfolio $4.3 Billion Portfolio Fixed Income: 84% Fixed Income: 84% Short Term: 2% Short Term: 2% Equity and Equity Substitutes: 12% Equity and Equity Substitutes: 12% BOLI: 1% BOLI: 1% 3/31/13 7 Management is Experienced & Invested Effective senior management remains in place—14 years average tenure Average ProAssurance tenure through the VP level is 16 years, with an average of 26 years industry experience Management and employees are invested, owning ~5.6 % of ProAssurance stock W. Stancil Starnes, JD Chairman & Chief Executive Officer Company Tenure: 6 Years Prior MPL Experience: 29 Years Total Industry & Related Experience: 35 Years Formerly in the private practice of law in MPL defense and complex corporate litigation Victor T. Adamo, JD, CPCU Vice-Chairman Company Tenure: 28 Years Prior MPL Experience: 5 Years Total Industry & Related Experience: 33 Years Formerly in the private practice of corporate law. President of Professionals Group prior to formation of ProAssurance Ross E. Taubman, DPM President of PICA Company Tenure: 2 Year Prior MPL Experience: - Total Industry & Related Experience: 28 Years Formerly in the private practice of podiatry. Leader in organized podiatric medicine; former president and Trustee of the American Podiatric Medical Association Jeffrey L. Bowlby, ARM Sr. Vice-President & Chief Marketing Officer Company Tenure: 15 Years Prior MPL Experience: - Total Industry & Related Experience: 29 Years Career-long experience in insurance sales and marketing, most recently as SVP for Marketing with Meadowbrook Howard H. Friedman, ACAS Sr. Vice-President & Chief Underwriting Officer Company Tenure: 17 Years Prior MPL Experience: 16 Years Total Industry & Related Experience: 33 Years Career-long experience in MPL company operations and management. Former ProAssurance CFO. Jeffrey P. Lisenby, JD Sr. Vice-President, General Counsel & Secretary Company Tenure: 12 Years Prior MPL Experience: - Total Industry & Related Experience: 12 Years Formerly in the private practice of law Duncan Y. Manley Vice-President, Operations and Information Systems Company Tenure: 13 Years Prior MPL Experience: 7 Years Total Industry & Related Experience: 20 Years Career-long experience in MPL company operations as an executive and consultant. Frank B. O’Neil Sr. Vice-President & Chief Communications Officer Company Tenure: 26 Years Prior MPL Experience: - Total Industry & Related Experience: 26 Years Formerly a television news executive and anchor Edward L. Rand, Jr., CPA Sr. Vice-President & Chief Financial Officer Company Tenure: 8 Years Prior MPL Experience: - Total Industry & Related Experience: 20 Years Career-long experience in insurance finance and accounting.
